


Exhibit 10(dd)

 

2008 HOVNANIAN ENTERPRISES, INC.
STOCK INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AGREEMENT

 

Participant:

 

Date of Grant:

 

 

 

 

 

 

Number of RSUs:

 

 

 

 

 

 

 

 

 

Dates of Vesting of Class A Shares:

 

 

 

 

 

Date

 

Number of RSUs

 

 

 

 

 

 

 

 

 

 

 

 

 


1.     GRANT OF RSUS.  FOR VALUABLE CONSIDERATION, RECEIPT OF WHICH IS HEREBY
ACKNOWLEDGED, HOVNANIAN ENTERPRISES, INC., A DELAWARE CORPORATION (THE
“COMPANY”), HEREBY GRANTS THE NUMBER OF RESTRICTED SHARE UNITS (“RSUS”) LISTED
ABOVE TO THE PARTICIPANT, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH. 
THIS GRANT IS MADE PURSUANT TO THE TERMS AND CONDITIONS OF THE 2008 COMPANY
STOCK INCENTIVE PLAN (THE “PLAN”), WHICH PLAN, AS AMENDED FROM TIME TO TIME, IS
INCORPORATED HEREIN BY REFERENCE AND MADE A PART OF THIS AGREEMENT.  EACH RSU
REPRESENTS THE UNFUNDED, UNSECURED RIGHT OF THE PARTICIPANT TO RECEIVE A SHARE
ON THE DATE(S) SPECIFIED HEREIN.  CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN
SHALL HAVE THE SAME MEANINGS AS IN THE PLAN.


 


2.     VESTING AND TIMING OF TRANSFER.


 


(A)            THE PARTICIPANT WILL BECOME VESTED IN THE RSUS IN ACCORDANCE WITH
THE SCHEDULE SET FORTH ABOVE.


 


(B)           THE COMPANY SHALL TRANSFER TO THE PARTICIPANT, AS SOON AS
PRACTICABLE BUT NOT LATER THAN 60 DAYS AFTER AN APPLICABLE VESTING DATE, A
NUMBER OF CLASS A SHARES EQUAL TO THE NUMBER OF RSUS THAT BECAME VESTED ON THAT
VESTING DATE (ROUNDED UP TO THE NEXT WHOLE SHARE), PROVIDED, HOWEVER, THAT UPON
THE FINAL TRANSFER OF SHARES TO THE PARTICIPANT (I) SUCH NUMBER OF SHARES SHALL
BE REDUCED TO THE EXTENT NECESSARY TO REFLECT ANY PREVIOUS ROUNDING UP PURSUANT
TO THIS SENTENCE, AND (II) IN LIEU OF A FRACTIONAL SHARE, THE PARTICIPANT SHALL
RECEIVE A CASH PAYMENT EQUAL TO THE FAIR MARKET VALUE OF SUCH FRACTIONAL SHARE. 
IF THE PARTICIPANT IS ELIGIBLE TO PARTICIPATE IN, AND HAS ELECTED TO DEFER THE
TRANSFER OF SHARES PURSUANT TO THE TERMS OF A

 

1

--------------------------------------------------------------------------------


 


NONQUALIFIED DEFERRED COMPENSATION PLAN MAINTAINED BY THE COMPANY, SUCH SHARES
SHALL BE SO DEFERRED, AND ANY SUCH DEFERRAL, WHEN PAID, SHALL BE PAID IN SHARES.
ONCE THE TRANSFER OF ANY SHARES IS DEFERRED, THE RIGHTS AND PRIVILEGES OF THE
PARTICIPANT WITH RESPECT TO SUCH SHARES SHALL BE DETERMINED SOLELY PURSUANT TO
THE TERMS OF THE APPLICABLE PLAN, AND NOT PURSUANT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT.


 


(C)            NOTWITHSTANDING SECTIONS 2(A) AND 2(B) OF THIS AGREEMENT, IF THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES TERMINATES DUE TO
(I) DEATH, (II) DISABILITY OR (III) RETIREMENT, BUT ONLY IF SUCH RETIREMENT
OCCURS ON OR AFTER THE FIRST ANNIVERSARY OF THE DATE OF GRANT INDICATED ABOVE,
THE COMPANY SHALL CAUSE THERE TO BE TRANSFERRED TO THE PARTICIPANT, AS SOON AS
PRACTICABLE BUT NOT LATER THAN 60 DAYS AFTER SUCH TERMINATION, BUT SUBJECT TO
SECTION 16 OF THIS AGREEMENT, A NUMBER OF SHARES EQUAL TO THE AGGREGATE NUMBER
OF THEN UNVESTED RSUS GRANTED TO THE PARTICIPANT UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, THAT UPON THE TRANSFER OF SUCH SHARES TO THE PARTICIPANT, IN LIEU OF A
FRACTIONAL SHARE, THE PARTICIPANT SHALL RECEIVE A CASH PAYMENT EQUAL TO THE FAIR
MARKET VALUE OF SUCH FRACTIONAL SHARE.  IN THE EVENT OF THE DEATH OF THE
PARTICIPANT, THE TRANSFER OF SHARES UNDER THIS SECTION 2(C) SHALL BE MADE IN
ACCORDANCE WITH THE BENEFICIARY DESIGNATION FORM ON FILE WITH THE COMPANY;
PROVIDED, HOWEVER, THAT, IN THE ABSENCE OF ANY SUCH BENEFICIARY DESIGNATION
FORM, THE TRANSFER OF SHARES UNDER THIS SECTION 2(C) SHALL BE MADE TO THE PERSON
OR PERSONS TO WHOM THE PARTICIPANT’S RIGHTS UNDER THE AGREEMENT SHALL PASS BY
WILL OR BY THE APPLICABLE LAWS OF DESCENT AND DISTRIBUTION. FOR PURPOSES OF THIS
AGREEMENT, “DISABILITY” SHALL MEAN “DISABILITY” AS DEFINED IN THE PLAN, AND
“RETIREMENT” SHALL MEAN TERMINATION OF EMPLOYMENT ON OR AFTER AGE 60, OR ON OR
AFTER AGE 58 WITH AT LEAST 15 YEARS OF “SERVICE” TO THE COMPANY AND ITS
SUBSIDIARIES IMMEDIATELY PRECEDING SUCH TERMINATION OF EMPLOYMENT.  FOR THIS
PURPOSE, “SERVICE” MEANS THE PERIOD OF EMPLOYMENT IMMEDIATELY PRECEDING
RETIREMENT, PLUS ANY PRIOR PERIODS OF EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES OF ONE OR MORE YEARS’ DURATION, UNLESS THEY WERE SUCCEEDED BY A
PERIOD OF NON-EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES OF MORE THAN
THREE YEARS’ DURATION.


 


(D)           UPON EACH TRANSFER OR DEFERRAL OF SHARES IN ACCORDANCE WITH
SECTIONS 2(A), 2(B) AND 2(C) OF THIS AGREEMENT, A NUMBER OF RSUS EQUAL TO THE
NUMBER OF SHARES TRANSFERRED TO THE PARTICIPANT OR DEFERRED SHALL BE
EXTINGUISHED.


 


(E)            NOTWITHSTANDING SECTIONS 2(A), 2(B) AND 2(C) OF THIS AGREEMENT,
UPON THE PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON OTHER THAN
DEATH, DISABILITY OR RETIREMENT OCCURRING ON OR AFTER THE FIRST ANNIVERSARY OF
THE DATE OF GRANT INDICATED ABOVE, ANY UNVESTED RSUS SHALL IMMEDIATELY TERMINATE
FOR NO FURTHER CONSIDERATION.


 


3.     DIVIDENDS.  IF ON ANY DATE WHILE RSUS ARE OUTSTANDING HEREUNDER THE
COMPANY SHALL PAY ANY DIVIDEND ON THE SHARES (OTHER THAN A DIVIDEND PAYABLE IN
SHARES), THE NUMBER OF RSUS GRANTED TO THE PARTICIPANT SHALL, AS OF SUCH
DIVIDEND PAYMENT DATE, BE INCREASED BY A NUMBER OF RSUS EQUAL TO: (A) THE
PRODUCT OF (X) THE NUMBER OF RSUS HELD BY THE PARTICIPANT AS OF THE RELATED
DIVIDEND RECORD DATE, MULTIPLIED BY (Y) THE PER SHARE AMOUNT OF ANY CASH
DIVIDEND (OR, IN THE CASE OF ANY DIVIDEND PAYABLE IN WHOLE OR IN PART OTHER THAN
IN CASH, THE PER SHARE VALUE OF SUCH DIVIDEND, AS DETERMINED IN GOOD FAITH BY
THE COMMITTEE), DIVIDED BY (B) THE FAIR MARKET VALUE OF A SHARE ON THE PAYMENT
DATE OF SUCH DIVIDEND.  IN THE CASE OF ANY DIVIDEND DECLARED ON SHARES THAT IS
PAYABLE IN THE FORM OF SHARES, THE NUMBER OF RSUS GRANTED TO THE PARTICIPANT
SHALL BE INCREASED BY A NUMBER EQUAL TO THE PRODUCT OF (A) THE RSUS THAT ARE
HELD BY THE PARTICIPANT ON THE RELATED DIVIDEND RECORD DATE, MULTIPLIED BY
(B) THE NUMBER OF SHARES (INCLUDING ANY FRACTION THEREOF) PAYABLE AS A DIVIDEND
ON A SHARE.  ANY RSUS ATTRIBUTABLE TO DIVIDENDS UNDER THIS SECTION 3 SHALL BE
SUBJECT TO THE VESTING PROVISIONS PROVIDED IN SECTION 2.

 

2

--------------------------------------------------------------------------------


 


4.     ADJUSTMENTS UPON CERTAIN EVENTS.  SUBJECT TO THE TERMS OF THE PLAN, IN
THE EVENT OF ANY CHANGE IN THE OUTSTANDING SHARES BY REASON OF ANY SHARE
DIVIDEND OR SPLIT, REORGANIZATION, RECAPITALIZATION, MERGER, CONSOLIDATION,
AMALGAMATION, SPIN-OFF OR COMBINATION TRANSACTION OR EXCHANGE OF SHARES OR OTHER
SIMILAR EVENTS (COLLECTIVELY, AN “ADJUSTMENT EVENT”), THE COMMITTEE SHALL, IN
ITS SOLE DISCRETION, MAKE AN APPROPRIATE AND EQUITABLE ADJUSTMENT IN THE NUMBER
OF RSUS SUBJECT TO THIS AGREEMENT TO REFLECT SUCH ADJUSTMENT EVENT. ANY SUCH
ADJUSTMENT MADE BY THE COMMITTEE SHALL BE FINAL AND BINDING UPON THE
PARTICIPANT, THE COMPANY AND ALL OTHER INTERESTED PERSONS.


 


5.     NO RIGHT TO CONTINUED EMPLOYMENT.  NEITHER THE PLAN NOR THIS AGREEMENT
SHALL BE CONSTRUED AS GIVING THE PARTICIPANT THE RIGHT TO BE RETAINED IN THE
EMPLOY OF, OR IN ANY CONSULTING RELATIONSHIP TO, THE COMPANY OR ANY AFFILIATE. 
FURTHER, THE COMPANY OR AN AFFILIATE MAY AT ANY TIME DISMISS THE PARTICIPANT,
FREE FROM ANY LIABILITY OR ANY CLAIM UNDER THE PLAN OR THIS AGREEMENT, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN.


 


6.     NO ACQUIRED RIGHTS.  IN PARTICIPATING IN THE PLAN, THE PARTICIPANT
ACKNOWLEDGES AND ACCEPTS THAT THE BOARD HAS THE POWER TO AMEND OR TERMINATE THE
PLAN, TO THE EXTENT PERMITTED THEREUNDER, AT ANY TIME AND THAT THE OPPORTUNITY
GIVEN TO THE PARTICIPANT TO PARTICIPATE IN THE PLAN IS ENTIRELY AT THE
DISCRETION OF THE COMMITTEE AND DOES NOT OBLIGATE THE COMPANY OR ANY OF ITS
AFFILIATES TO OFFER SUCH PARTICIPATION IN THE FUTURE (WHETHER ON THE SAME OR
DIFFERENT TERMS).  THE PARTICIPANT FURTHER ACKNOWLEDGES AND ACCEPTS THAT SUCH
PARTICIPANT’S PARTICIPATION IN THE PLAN IS NOT TO BE CONSIDERED PART OF ANY
NORMAL OR EXPECTED COMPENSATION AND THAT THE TERMINATION OF THE PARTICIPANT’S
EMPLOYMENT UNDER ANY CIRCUMSTANCES WHATSOEVER WILL GIVE THE PARTICIPANT NO CLAIM
OR RIGHT OF ACTION AGAINST THE COMPANY OR ITS AFFILIATES IN RESPECT OF ANY LOSS
OF RIGHTS UNDER THIS AGREEMENT OR THE PLAN THAT MAY ARISE AS A RESULT OF SUCH
TERMINATION OF EMPLOYMENT.


 


7.     NO RIGHTS OF A SHAREHOLDER.  THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS OR
PRIVILEGES AS A SHAREHOLDER OF THE COMPANY UNTIL THE SHARES IN QUESTION HAVE
BEEN REGISTERED IN THE COMPANY’S REGISTER OF SHAREHOLDERS.


 


8.     LEGEND ON CERTIFICATES.  ANY SHARES ISSUED OR TRANSFERRED TO THE
PARTICIPANT PURSUANT TO SECTION 2 OF THIS AGREEMENT SHALL BE SUBJECT TO SUCH
STOP TRANSFER ORDERS AND OTHER RESTRICTIONS AS THE COMMITTEE MAY DEEM ADVISABLE
UNDER THE PLAN OR THE RULES, REGULATIONS, AND OTHER REQUIREMENTS OF THE
SECURITIES AND EXCHANGE COMMISSION, ANY STOCK EXCHANGE UPON WHICH SUCH SHARES
ARE LISTED, AND ANY APPLICABLE FEDERAL OR STATE LAWS OR RELEVANT SECURITIES LAWS
OF THE JURISDICTION OF THE DOMICILE OF THE PARTICIPANT, AND THE COMMITTEE MAY
CAUSE A LEGEND OR LEGENDS TO BE PUT ON ANY CERTIFICATES REPRESENTING SUCH SHARES
TO MAKE APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.


 


9.     TRANSFERABILITY.  RSUS MAY NOT BE ASSIGNED, ALIENATED, PLEDGED, ATTACHED,
SOLD OR OTHERWISE TRANSFERRED OR ENCUMBERED BY THE PARTICIPANT OTHERWISE THAN BY
WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, AND ANY PURPORTED ASSIGNMENT,
ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE NOT PERMITTED BY
THIS SECTION 9 SHALL BE VOID AND UNENFORCEABLE AGAINST THE COMPANY OR ANY
AFFILIATE.


 


10.   WITHHOLDING.  THE PARTICIPANT MAY BE REQUIRED TO PAY TO THE COMPANY OR ANY
AFFILIATE AND THE COMPANY OR ANY AFFILIATE SHALL HAVE THE RIGHT AND IS HEREBY
AUTHORIZED TO WITHHOLD FROM ANY TRANSFER DUE UNDER THIS AGREEMENT OR UNDER THE
PLAN OR FROM ANY COMPENSATION OR OTHER AMOUNT OWING TO THE PARTICIPANT,
APPLICABLE WITHHOLDING TAXES WITH RESPECT TO ANY TRANSFER UNDER THIS AGREEMENT
OR UNDER THE PLAN AND TO TAKE SUCH ACTION AS MAY BE NECESSARY IN THE OPINION OF
THE COMPANY TO SATISFY ALL OBLIGATIONS FOR THE PAYMENT OF SUCH

 

3

--------------------------------------------------------------------------------


 


TAXES.  NOTWITHSTANDING THE FOREGOING, IF THE PARTICIPANT’S EMPLOYMENT WITH THE
COMPANY TERMINATES PRIOR TO THE TRANSFER OF ALL OF THE SHARES UNDER THIS
AGREEMENT, THE PAYMENT OF ANY APPLICABLE WITHHOLDING TAXES WITH RESPECT TO ANY
FURTHER TRANSFER OF SHARES UNDER THIS AGREEMENT OR THE PLAN SHALL BE MADE SOLELY
THROUGH THE SALE OF SHARES EQUAL TO THE STATUTORY MINIMUM WITHHOLDING LIABILITY.


 


11.  NON-SOLICITATION COVENANTS.


 


(A)            THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT, DURING THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES AND UPON THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES FOR
ANY REASON, FOR A PERIOD COMMENCING ON THE TERMINATION OF SUCH EMPLOYMENT AND
ENDING ON THE SECOND ANNIVERSARY OF SUCH TERMINATION, THE PARTICIPANT SHALL NOT,
WHETHER ON PARTICIPANT’S OWN BEHALF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY
PERSON, COMPANY, BUSINESS ENTITY OR OTHER ORGANIZATION WHATSOEVER, DIRECTLY OR
INDIRECTLY:


 


(B)            SOLICIT ANY EMPLOYEE OF THE COMPANY OR ITS AFFILIATES WITH WHOM
THE PARTICIPANT HAD ANY CONTACT DURING THE LAST TWO YEARS OF THE PARTICIPANT’S
EMPLOYMENT, OR WHO WORKED IN THE SAME BUSINESS SEGMENT OR DIVISION AS THE
PARTICIPANT DURING THAT PERIOD TO TERMINATE EMPLOYMENT WITH THE COMPANY OR ITS
AFFILIATES;


 


(C)            SOLICIT THE EMPLOYMENT OR SERVICES OF, OR HIRE, ANY SUCH EMPLOYEE
WHOSE EMPLOYMENT WITH THE COMPANY OR ITS AFFILIATES TERMINATED COINCIDENT WITH,
OR WITHIN TWELVE (12) MONTHS PRIOR TO OR AFTER THE TERMINATION OF PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES;


 


(D)            DIRECTLY OR INDIRECTLY, SOLICIT TO CEASE TO WORK WITH THE COMPANY
OR ITS AFFILIATES ANY CONSULTANT THEN UNDER CONTRACT WITH THE COMPANY OR ITS
AFFILIATES.


 


(E)            IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ALTHOUGH THE
PARTICIPANT AND THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN THIS
SECTION 11 TO BE REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY A
COURT OF COMPETENT JURISDICTION THAT THE TIME OR ANY OTHER RESTRICTION CONTAINED
IN THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST THE PARTICIPANT, THE
PROVISIONS OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT SHALL BE DEEMED
AMENDED TO APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH MAXIMUM
EXTENT AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE ENFORCEABLE. 
ALTERNATIVELY, IF ANY COURT OF COMPETENT JURISDICTION FINDS THAT ANY RESTRICTION
CONTAINED IN THIS AGREEMENT IS UNENFORCEABLE, AND SUCH RESTRICTION CANNOT BE
AMENDED SO AS TO MAKE IT ENFORCEABLE, SUCH FINDING SHALL NOT AFFECT THE
ENFORCEABILITY OF ANY OF THE OTHER RESTRICTIONS CONTAINED HEREIN.


 


12.  SPECIFIC PERFORMANCE.  THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
COMPANY’S REMEDIES AT LAW FOR A BREACH OR THREATENED BREACH OF ANY OF THE
PROVISIONS OF SECTION 11 WOULD BE INADEQUATE AND THE COMPANY WOULD SUFFER
IRREPARABLE DAMAGES AS A RESULT OF SUCH BREACH OR THREATENED BREACH.  IN
RECOGNITION OF THIS FACT, THE PARTICIPANT AGREES THAT, IN THE EVENT OF SUCH A
BREACH OR THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT LAW, THE COMPANY,
WITHOUT POSTING ANY BOND, SHALL BE ENTITLED TO CEASE MAKING ANY PAYMENTS OR
PROVIDING ANY BENEFIT OTHERWISE REQUIRED BY THIS AGREEMENT AND OBTAIN EQUITABLE
RELIEF IN THE FORM OF SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER,
TEMPORARY OR PERMANENT INJUNCTION OR ANY OTHER EQUITABLE REMEDY WHICH MAY THEN
BE AVAILABLE.

 

4

--------------------------------------------------------------------------------


 


13.  CHOICE OF LAW.  THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.


 


14.   RSUS SUBJECT TO PLAN.  BY ENTERING INTO THIS AGREEMENT, THE PARTICIPANT
AGREES AND ACKNOWLEDGES THAT THE PARTICIPANT HAS RECEIVED AND READ A COPY OF THE
PLAN.  ALL RSUS ARE SUBJECT TO THE PLAN.  IN THE EVENT OF A CONFLICT BETWEEN ANY
TERM OR PROVISION CONTAINED HEREIN AND A TERM OR PROVISION OF THE PLAN, THE
APPLICABLE TERMS AND PROVISIONS OF THE PLAN WILL GOVERN AND PREVAIL.


 


15.   SIGNATURE IN COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES
THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 


16.   409A.  NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT OR THE PLAN,
THIS RSU SHALL NOT BE DEFERRED, ACCELERATED, EXTENDED, PAID OUT OR MODIFIED IN A
MANNER THAT WOULD RESULT IN THE IMPOSITION OF AN ADDITIONAL TAX UNDER
SECTION 409A OF THE CODE UPON THE PARTICIPANT.  IN THE EVENT IT IS REASONABLY
DETERMINED BY THE COMMITTEE THAT, AS A RESULT OF SECTION 409A OF THE CODE, THE
TRANSFER OF CLASS A SHARES UNDER THIS AGREEMENT MAY NOT BE MADE AT THE TIME
CONTEMPLATED HEREUNDER WITHOUT CAUSING THE PARTICIPANT TO BE SUBJECT TO TAXATION
UNDER SECTION 409A OF THE CODE, THE COMPANY WILL MAKE SUCH PAYMENT ON THE FIRST
DAY THAT WOULD NOT RESULT IN THE PARTICIPANT INCURRING ANY TAX LIABILITY UNDER
SECTION 409A OF THE CODE.


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT.


 

 

HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

By:

 

 

 

 

PARTICIPANT

 

 

 

 

 

By:

 

 

5

--------------------------------------------------------------------------------
